DETAILED ACTION / EXAMINER’S COMMENT
This Allowability Notice is responsive to the communication filed on 10/07/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement
The communication filed on 10/07/2020 has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested claimed limitations being fully considered. 

Allowable Subject Matter
Claims 1-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the applied prior art neither anticipates nor renders obvious the claimed method for producing a thin-film layer comprising during the process of structuring the thin-film layer, at least two webs remain which extend in a lateral plane of the thin-film layer from the outer area of the thin-film layer into the opening in the direction of the inner area of the thin-film layer in combination with the remaining limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maier-Schneider (DE 10002363 A1; FIG. 1-FIG. 3) teaches method for producing a thin-film layer, wherein the method comprises: providing a carrier substrate 1; providing a sacrificial layer 2 on the carrier substrate 1; providing the thin-film layer 3 on the sacrificial layer 2; structuring the thin-film layer 3 in order to obtain in a lateral plane of the thin-film layer 3 an inner area e.g., inner segments of 3 of the thin-film layer 3 which is at least partly surrounded by an outer area e.g., outer segments of 3  of the thin-film layer 3, wherein during the process of structuring the thin-film layer 3, at least one opening arises in the thin-film layer 3 which at least partially frees the inner area e.g., inner segments of 3 of the thin-film layer 3 in the lateral plane, at least partly removing the sacrificial layer 2 proceeding from the thin-film layer 3 in order to eliminate a contact between the inner area e.g., inner segments of 3 of the thin-film layer 3 and the sacrificial layer 2; and detaching the inner area e.g., inner segments of 3 of the thin-film layer 3 from the outer area e.g., outer segments of 3 of the thin-film layer 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817